People v Javon P. (2019 NY Slip Op 08046)





People v Javon P.


2019 NY Slip Op 08046


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


979 KA 17-00967

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJAVON P., DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (SARA GOLDFARB OF COUNSEL), FOR DEFENDANT-APPELLANT.
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (KENNETH H. TYLER, JR., OF COUNSEL), FOR RESPONDENT. 

	Appeal from an adjudication of the Onondaga County Court (Thomas J. Miller, J.), rendered March 6, 2017. Defendant was adjudicated a youthful offender upon his plea of guilty to burglary in the second degree (two counts). 
It is hereby ORDERED that said appeal is unanimously dismissed as moot (see People v Griffin , 239 AD2d 936, 936 [4th Dept 1997]).
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court